Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. (Currently Amended) 	An organic light emitting device, comprising: 
a first electrode;
a self-assembled monolayer on the first electrode;
a hole control layer on the self-assembled monolayer, the hole control layer comprising an anisotropic compound in which a length in a long axis direction of the anisotropic compound differs from a length in a short axis direction of the anisotropic compound;
a light emitting layer on the hole control layer; an electron control layer on the light emitting layer; and a second electrode on the electron control layer,
wherein the self-assembled monolayer includes a plurality of organic molecules, each organic molecule of the plurality of organic molecules being independently represented by Formula 1,
[Formula 1]

    PNG
    media_image1.png
    57
    162
    media_image1.png
    Greyscale

wherein, in Formula 1,
X is a phosphonic acid group or a silane group,

n is an integer of 2 to 20,
wherein the plurality of organic molecules includes a first organic molecule in which n=n1 and a second organic molecule in which n=n2,
wherein nl and n2 are integers that are different from each other, and 
wherein the anisotropic compound in the hole control layer s an intermolecular bond between terminal ends of [[with]] the plurality of organic molecules.

2.    (Original) 		The organic light emitting device as claimed in claim 1, wherein the plurality of organic molecules are disposed such that X of Formula 1 is bonded with the first electrode and Y of Formula 1 is adjacent to the hole control layer.

3.    (Canceled)

4.    (Previously Presented) 	An organic light emitting device, comprising: 
a first electrode;
a self-assembled monolayer on the first electrode;
a hole control layer on the self-assembled monolayer;
a light emitting layer on the hole control layer; 
an electron control layer on the light emitting layer; and
a second electrode on the electron control layer,

each organic molecule of the plurality of organic molecules being independently
represented by Formula 1,
[Formula 1]

    PNG
    media_image1.png
    57
    162
    media_image1.png
    Greyscale

wherein, in Formula 1,
X is a phosphonic acid group or a silane group,
Y is hydrogen, a substituted or unsubstituted alkyl group having 1 to 5 carbon
atoms, or a substituted or unsubstituted aromatic group having 6 to 30 carbon atoms forming a ring, and
n is an integer of 2 to 20,
wherein:
the plurality of organic molecules includes a first organic molecule in which n=n1
and a second organic molecule in which n=n2, and
nl and n2 are integers that are different from each other, and
wherein nl and n2 satisfy |n1-n2| >10.

5. (Original) The organic light emitting device as claimed in claim 1, wherein Y is a phenyl group, a naphthalene group, or an anthracene group.

6. (Cancelled)




Authorization for this examiner’s amendment was given in a telephone interview with Yuan Yuan Zhang on 6/13/2021.

















Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Marks et al (US 2002/0179898), Yu et al (see pages of Approaching Charge Balance in Organic Light-Emitting Diodes by tuning Charge Injection Barriers with Mixed Monolayers attached to previous Office Action), Bardecker et al (see pages of Self-assembled Electroactive Phosphonic Acids on ITO: Maximizing Hole Injection in Polymer Light Emitting Diodes attached to previous Office Action), and Sharma et al (see pages of Stabilization of the Work Function of Iridium Tin Oxide Using Organic Surface Modifiers in Organic light emitting Diodes attached to previous Office Action) for the following reasons:

Regarding claim 1, Marks et al discloses an organic light emitting diode comprising electrodes, a hole control layer, a light emitting layer, and an electron transport layer. Figure 5B discloses a self-assembled layer of phenyl siloxane formed between the ITO and HTL layer. In Figure 5B the monolayer comprises a plurality of siloxane molecules bonded to the first electrode and the arylamine hole transporting compound, i.e. an anisotropic compound. Claim 1 requires than anisotropic compound forms an intermolecular bond between the terminal end of the plurality of organic molecules, while Marks et al discloses a chemical bond between an anisotropic compound and the plurality of the organic molecules forming the self-assembled mono-layer. Accordingly, Marks et al does not disclose or suggest the organic light emitting device as required by claim 1.

Regarding claim 1, Yu et al discloses an organic light emitting device (OLED) comprising electrodes, a hole control layer, a light emitting layer and an electron control layer. 

Regarding claim 1, Bardecker et al discloses the mechanism by which phosphonic acids bond to an ITO surface. However, the reference does not disclose a self-assembled monolayer comprising a plurality of molecules where the plurality of organic molecules include a first organic molecules in which n=n1 and second organic molecules in which n=n2 and wherein n1 and n2 are integers that are different from each other as recited in claim 1.

Regarding claim 1, Sharma et al discloses an organic light emitting diode comprising in order to stacking ITO (first electrode), a modifier layer, -NPD, i.e. a hole transporting or hole control layer, CBP:Ir, i.e. a light emitting layer, BCP, i.e. an electron transporting or electron control layer, and LiF/Al, a second electrode. The modifier layer is formed from FOPA, i.e. tridecafluorooctylphosphic acid. However, the reference does not disclose a self-assembled monolayer comprising a plurality of molecules where the plurality of organic molecules include first organic molecules in which n=n1 and second organic molecules in which n=n2 and wherein n1 and n2 are integers that are different from each other as recited in claim 1.


In light of the above, it is clear that Marks et al, Yu et al, Bardecker et al, and Sharma et al do either alone or in combination do not disclose or suggest the organic light emitting device as required by claim 1.

Regarding claim 4, Marks et al discloses an organic light emitting diode comprising electrodes, a hole control layer, a light emitting layer, and an electron transport layer. Figure 5B discloses a self-assembled layer. However, the reference does not disclose a self-assembled monolayer comprising a plurality of molecules where |n1-n2|≥ 10 as recited in claim 4.

Regarding claim 4, Yu et al discloses an organic light emitting device (OLED) comprising electrodes, a hole control layer, a light emitting layer and an electron control layer. Page 425 Figure 1 of the reference discloses an OLED comprising an ITO layer (first electrode), a self-assembled mono layer (SAM) on the first electrode, a hole transporting layer (HTL), i.e. a hole control layer, on the SAM. The SAM is formed from 1-butylphosphonic acid (BPA) and 4,4,4-trifluro-1-butyl-phosphonic acid (FPA). However, the reference does not disclose a self-assembled monolayer comprising a plurality of molecules where |n1-n2|≥ 10 as recited in claim 4.

Regarding claim 4, Bardecker et al discloses the mechanism by which phosphonic acids bond to an ITO surface (Page 3965 – Scheme 1). However, the reference does not disclose a self-assembled monolayer comprising a plurality of molecules where |n1-n2|≥ 10 as recited in claim 4.


    PNG
    media_image2.png
    177
    186
    media_image2.png
    Greyscale
or
TPA-PA, i.e. triphenylamine phosphonic acid – 

    PNG
    media_image3.png
    256
    200
    media_image3.png
    Greyscale
, or
TPD-3, i.e.

    PNG
    media_image4.png
    322
    476
    media_image4.png
    Greyscale
.


Regarding claim 4, Sharma et al discloses an organic light emitting diode comprising in order to stacking ITO (first electrode), a modifier layer, -NPD, i.e. a hole transporting or hole control layer, CBP:Ir, i.e. a light emitting layer, BCP, i.e. an electron transporting or electron control layer, and LiF/Al, a second electrode (Page 163308-2, Figure 1). The modifier layer is formed from FOPA, i.e. tridecafluorooctylphosphic acid. However, the reference does not disclose a self-assembled monolayer comprising a plurality of molecules where |n1-n2|≥ 10 as recited in claim 4.

Given that Marks et al, Yu et al, Bardecker et al, and Sharma et al do not disclose a self-assembled monolayer comprising a plurality of molecules where |n1-n2|≥ 10, it is clear that Marks et al, Yu et al, Bardecker et al, and Sharma et al, either alone or in combination do not disclose the organic light emitting device as required by claim 4.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767